Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on 06/18/2022.

The application has been amended as follows: The claims are replaced with this new updated set below, which adds additional new claims 14-20. See attached for full breakdown of amendments with strikethrough and underlines.

		1.	A method for stopping an engine of a rotorcraft in overspeed, the rotorcraft comprising at least one engine, the engine comprising a gas generator and a power assembly, the power assembly comprising at least one power turbine rotated by gases originating from the gas generator, the power assembly comprising at least one power shaft rotationally secured to the power turbine, the power assembly rotating about a longitudinal axis at a speed of rotation (N2);
	wherein, during a flight, the method comprises:
		measuring a current value (N2i) of the speed of rotation reached by the power assembly during a predetermined time period (T);
		determining a current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     by determining a time derivative of the current value of the speed of rotation; and
		automatically stopping the engine when the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     changes sign over the predetermined time period (T) from a strictly negative value to a strictly positive value.

		2.	The method according to claim 1
		wherein the stopping step is implemented when the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     is less than or equal to a first predetermined threshold value (S1) during a first intermediate time period (T1) and the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     is then greater than or equal to a second predetermined threshold value (S2) during a second intermediate time period (T2).

		3. 	The method according to claim 2
		wherein the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     being expressed as a percentage of the current value N2i per second (%N2i.s-1), the first predetermined threshold value S1 is between -50%N2i.s-1 and -100%N2i.s-1.

		4.	The method according to claim 2
		wherein the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     is expressed as a percentage of the current value (N2i) per second (%N2i.s-1), the second predetermined threshold value (S2) is between +50%N2i.s-1 and +200%N2i.s-1.

		5.	The method according to claim 2
		wherein the first intermediate time period (T1) is less than 1 second.

		6.	The method according to claim 2
		wherein the second intermediate time period (T2) is less than 1 second.

		7.	The method according to claim 1
		wherein the gas generator comprises a rotating assembly that rotates about the longitudinal axis at a speed of rotation (N1) of the rotating assembly, the method comprises a step comprising measuring a current value (N1i) of the speed of rotation (N1) reached by the gas generator.

		
		8.	The method according to claim 7
		wherein the stopping step is conditioned by a current value (N1i) of the speed of rotation (N1) greater than a third predetermined threshold value (S3).

		9.	The method according to claim 1
		wherein the method includes a step comprising measuring a current value (Tqi) of an engine torque (Tq) transmitted to the at least one power shaft.

		10.	The method according to claim 9
		wherein the stopping step is conditioned by a current value (Tqi) of the engine torque (Tq) greater than a fourth predetermined threshold value (S4).

		11.	The method according to claim 1
		wherein the method comprises a step of processing the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    , the processing step enabling filtering the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     and/or calculating an average value of the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    .

		12.	An overspeed safety system for an engine of a rotorcraft, the engine comprising a gas generator and a power assembly, the power assembly comprising at least one power turbine rotated by gases originating from the gas generator, the power assembly comprising at least one power shaft rotationally secured to the power turbine, the power assembly rotating about a longitudinal axis at a speed of rotation (N2), the overspeed safety system comprising:
		a speed sensor for measuring a current value (N2i) of the speed of rotation (N2) reached by the power assembly during a predetermined time period T;
		a shut-down system for stopping operation of the engine; and
		a processing unit connected to both the speed sensor and the shutdown system,
		wherein the processing unit is configured to implement a method comprising:
measuring a current value (N2i) of the speed of rotation reached by the power assembly during a predetermined time period (T);
		determining a current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     by determining a time derivative of the current value of the speed of rotation; and
		automatically stopping the engine when the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     changes sign over the predetermined time period (T) from a strictly negative value to a strictly positive value.

		13.	A rotorcraft comprising at least one engine and an overspeed safety system for the at least one engine
		wherein the safety system is according to claim 12.

		14.	The method according to claim 2
		wherein the first intermediate time period (T1) is between 100 milliseconds and 800 milliseconds. 

		15.	The method according to claim 2
		wherein the second intermediate time period (T2) is between 100 milliseconds and 800 milliseconds.

	16.	A method for stopping an engine of a rotorcraft in overspeed, the rotorcraft comprising at least one engine, the engine comprising a gas generator and a power assembly, the power assembly comprising at least one power turbine rotated by gases originating from the gas generator, the power assembly comprising at least one power shaft rotationally secured to the power turbine, the power assembly rotating about a longitudinal axis at a speed of rotation (N2);
	wherein, during a flight, the method consisting of:
		measuring a current value (N2i) of the speed of rotation reached by the power assembly during a predetermined time period (T);
		determining a current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    by determining a time derivative of the current value of the speed of rotation; and
		automatically stopping the engine when the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     changes sign over the predetermined time period (T) from a strictly negative value to a strictly positive value.

17.	The method according to claim 16
		wherein the stopping step is implemented when the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     is less than or equal to a first predetermined threshold value (S1) during a first intermediate time period (T1) and the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     is then greater than or equal to a second predetermined threshold value (S2) during a second intermediate time period (T2).

		18. 	The method according to claim 17
		wherein the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     being expressed as a percentage of the current value N2i per second (%N2i.s-1), the first predetermined threshold value S1 is between -50%N2i.s-1 and -100%N2i.s-1.

		19.	The method according to claim 17
		wherein the current derivative                         
                            
                                
                                    
                                        
                                            d
                                            N
                                            2
                                            i
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     is expressed as a percentage of the current value (N2i) per second (%N2i.s-1), the second predetermined threshold value (S2) is between +50%N2i.s-1 and +200%N2i.s-1.


		20.	The method according to claim 16
		wherein the first intermediate time period (T1) is less than 1 second and the second intermediate time period (T2) is less than 1 second.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best art, Certain (US 10150569 B2), is from the same applicant as the current application. Certain discloses finding a speed derivative of a motor or rotor shaft (16) and then compares that speed derivative to a range of current speeds based on a limit derivative. In other words, the overspeed indication and subsequent shutdown are based on a set range of speeds and associated acceleration. The Certain procedure does not anticipate or render obvious the method currently claimed which simply stops the engine when the time derivative goes from negative to positive (last line of Claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642